    Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 1 of 16 PageID #:817




                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

AFM MATTRESS COMPANY, LLC,                             )
                                                       )
                       Plaintiff,                      )
                                                         Case No.: 1:20-cv-03556
                                                       )
                v.                                     )
                                                         Judge: Manish S. Shah
                                                       )
MOTORISTS COMMERCIAL MUTUAL                            )
                                                         Magistrate Judge: M. David Weisman
INSURANCE COMPANY,                                     )
                                                       )
                       Defendant.                      )

    FIRST AMENDED COMPLAINT FOR DECLARATORY AND OTHER RELIEF

        NOW COMES Plaintiff AFM Mattress Company LLC (“Plaintiff”), by and through its

attorneys, Brown Udell Pomerantz & Delrahim Ltd., and for its First Amended Complaint for

Declaratory and Other Relief against Motorists Commercial Mutual Insurance Company, an

Ohio mutual company (“Defendant”), states as follows:

                                    NATURE OF THE CASE

        1.      Plaintiff brings this action against Defendant for failing to abide by the terms of

the insurance policy issued to Plaintiff as Policy No. 5000045035, as well as any other applicable

insurance policies issued or administered by Motorists Commercial Mutual Insurance Company

(collectively, the “Policy”).

        2.      Plaintiff paid its premiums on the Policy for the past year, with the expectation

that Defendant would honor its promises under the Policy and pay covered claims when needed

by Plaintiff.

        3.      Under The Policy, Plaintiff agreed to make payments to Defendant in exchange

for Defendant’s promise to indemnify the Plaintiff for losses including, but not limited to,

business income losses at its fifty-two (52) insured properties, including: 5725 S. La Grange Rd.,

Countryside, IL; 1953 N Clybourn Ave, Chicago. IL; 1461 Ellinwood Ave, Des Plaines, IL;
    Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 2 of 16 PageID #:818




1630 75th St, Downers Grove, IL; 665 W North Ave, Elmhurst, IL; 618 Davis St, Evanston, IL;

6409 Grand Ave, Gurnee, IL; 134 Us Highway 41, Schererville, IN; 531 S Rand Rd, Lake

Zurich, IL; 1474 S Butterfield Rd, Mundelein IL; 7203 W Dempster St. Niles, IL; 1458 Golf Rd,

Rolling Meadows, IL; 2400 E Main St Ste 109, Saint Charles, IL; 35 E Golf Rd, Hoffman

Estates, IL; 2658 E Main St, Plainfield, IN; 4909e 82nd St, Indianapolis, IN; 9369 E Washington

St, Indianapolis, IN; 7570 Barrington Rd, Hanover Park, IL; 7123 North Ave, Oak Park, IL;

2950 US Highway 34, Oswego, IL; 2710 Laporte Ave, Valparaiso, IN; 4726 S Scatterfield Rd,

Anderson, IN; 2839 W 95th St, Evergreen Park, IL; 578 W Northfield Dr, Brownsburg; IN; 197

McHenry Rd, Buffalo Grove, IL; 51 Skokie Blvd, Northbrook, IL; 1410 W 86th St, Indianapolis,

IN; 4916 Illinois Rd Ste 100, Fort Wayne, IN; 5172 Franklin St, Michigan City, IN; 1406 S

Rangeline Rd, Carmel, IN; 2211 Sycamore Rd, Dekalb, IL; 6000 N Lincoln Ave, Chicago, IL;

10464 Maysville Rd, Fort Wayne, IN; 1408 E 53rd St, Chicago, IL; 2112 N Clybourn Ave,

Chicago, IL; 336 W Army Trail Rd, Bloomingdale, IL; 447 N Milwaukee Ave, Vernon Hills, IL;

102 S Schmale Rd, Carol Stream, IL; 4602 North Harlem Avenue, Harwood Heights, IL; 201 S

State Road 135. Greenwood, IN; 254 W 81st Ave, Merrillville, IN; 4004 Roosevelt Rd, Hillside,

IL; 2123 S Randall Rd. Geneva, IL; 9392 W 159th St, Orland Park, IL; 1226 N Clybourn Ave,

Chicago, IL; 1300 Pratt Blvd, Suite 100, Elk Grove Village, IL; 13117 South Lagrange Road,

Orland Park, IL; 1044 S Route 59, Naperville, IL; 349 E Rand Rd, Arlington Heights, IL; and

10000 Skokie Blvd, Skokie, IL; 2620 N Narragansett Ave Chicago, IL; 700 W Diversey Ave

Chicago, IL; 3 Rice Lake Square Wheaton, IL (collectively “Insured Properties”).

           4.   During the policy period, in March of 2020, Plaintiff halted and suspended

business activities at its fifty-two (52) retail mattress stores in Illinois and Indiana due to loss of

and damage to its properties from the COVID-19 pandemic, and from orders of governmental



                                                 -2-
476701_2
    Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 3 of 16 PageID #:819




authorities issued as a result of damage to other properties. Specifically, Illinois Governor J.B.

Pritzker issued an executive order on March 15, 2020 banning all public and private gatherings

of 50 or more people, in an effort to limit infection and death resulting from the spread of the

virus. On March 20, 2020, Governor Pritzker issued a Closure Order (Executive Order 2020-10)

(a.k.a., a Stay At Home Order) requiring all Illinois residents to stay at home barring exceptions

for essential activities. On March 23, 2020, Indiana Governor Eric Holcomb issued an order

prohibiting all activities outside the home, likewise exempting only essential travel, business,

governmental and healthcare activities.

           5.   Before this, on March 11, 2020, the World Health Organization officially

characterized COVID-19 as a pandemic, raising the health emergency to its highest level. Since

that time, the number of cases of the virus has increased exponentially globally, with more than

200 countries and territories affected.

           6.   The losses that Plaintiff has incurred and will incur are due to circumstances

beyond its control which are no fault of its own.

           7.   To protect its business, its investors and its employees, Plaintiff submitted a claim

to Defendant under the Policy, which Plaintiff had acquired for just this type of event/crisis.

           8.   Despite having been given proper and timely notice, however, Defendant has

refused to pay Plaintiff’s claim for losses to its business sustained due to the damage to its

properties and the orders of governmental authorities’ orders.

           9.   Due to Defendant’s failure to pay Plaintiff’s claim, Plaintiff has no option but to

seek a declaratory judgment pursuant to the Illinois Declaratory Judgment Act, 735 ILCS 5/2-

701, establishing that it is entitled to receive the benefit of the insurance coverage it purchased

and for indemnification of the business losses it has sustained.



                                                 -3-
476701_2
    Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 4 of 16 PageID #:820




                                       THE PARTIES

           10.   Plaintiff is a limited liability company formed under Delaware law with its

principal place of business in Elk Grove Village, Illinois.

           11.   Defendant is an insurance company formed under the law of Ohio with its

principal place of business in Columbus, Ohio.

                                  JURISDICTION AND VENUE

           12.   This Court has jurisdiction over this matter under 735 ILCS 5/2-209(a) because

the Defendant does business in Illinois.

           13.   Venue is proper pursuant to 735 ILCS 5/2-101 because the transaction out of

which the cause of action arose occurred in Cook County, Illinois.

                                   FACTUAL BACKGROUND

           14.   Plaintiff is the owner/operator of fifty-two (52) retail mattress stores located in

Illinois and Indiana.

                                                The Policy

           15.   At all relevant times, Defendant insured Plaintiff pursuant to the Policy drafted by

Defendant.

           16.   Plaintiff is a named insured pursuant to the Policy. A copy of the Policy is

attached hereto as Exhibit 1.

           17.   Plaintiff’s Policy includes a Business Income (and Extra Expense) Coverage

Form providing coverage for loss of Business Income, Extra Expense coverage, and coverage for

loss due to the actions of a Civil Authority.

           18.   Relevant portions of the Policy provide that:



                                                   -4-
476701_2
    Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 5 of 16 PageID #:821




                 1. Business Income

                    ***

                    We will pay for the actual loss of Business Income you sustain due to
                    the necessary "suspension" of your "operations" during the "period of
                    restoration". The ''suspension" must be caused by direct physical loss of
                    or damage to property at premises which are described in the
                    Declarations and for which a Business Income Limit Of Insurance is
                    shown in the Declarations. The loss or damage must be caused by or
                    result from a Covered Cause of Loss. With respect to loss of or
                    damage to personal property in the open or personal property in a
                    vehicle, the described premises include the area within 100 feet of such
                    premises.

                    With respect to the requirements set forth in the preceding paragraph, if
                    you occupy only part of a building, your premises means:

                       (a) The portion of the building which you rent, lease or occupy;
                       (b) The area within 100 feet of the building or within 100 feet of the
                           premises described in the Declarations, whichever distance is greater
                           (with respect to loss of or damage to personal property in the open or
                           personal property in a vehicle); and
                       (c) Any area within the building or at the described premises, if that area
                           services, or is used to gain access to, the portion of the building which
                           you rent, lease or occupy.

           19.   The term “Business Income” is defined in the Policy as the:

                       a. Net Income (Net Profit or Loss before income taxes) that would have
                          been earned or incurred; and
                       b. Continuing normal operating expenses incurred, including payroll.

           20.   The Extra Expense coverage states, in relevant part:

                 We will pay necessary Extra Expense (other than the expense to repair or
                 replace property) to:

                 (1) Avoid or minimize the "suspension" of business and to continue
                     operations at the described premises or at replacement premises or
                     temporary locations, including relocation expenses and costs to equip
                     and operate the replacement location or temporary location.

                 (2) Minimize the "suspension" of business if you cannot continue
                     "operations".



                                                 -5-
476701_2
    Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 6 of 16 PageID #:822




                 We will also pay Extra Expense to repair or replace property, but only to
                 the extent it reduces the amount of loss that otherwise would have been
                 payable under this Coverage Form.

           21.   Extra Expense is defined to mean “necessary expenses you incur during the

‘period of restoration’ that you would not have incurred if there had been no direct physical loss

or damage to property caused by or resulting from a Covered Cause of Loss.”

           22.   The term “period of restoration,” as modified by an endorsement, is defined in the

Policy as the period of time that:

                    a. Begins:
                       (1) 72 hours after the time of direct physical loss or damage for
                           Business Income Coverage; or
                       (2) Immediately after the time of direct physical loss or damage
                           for Extra Expense Coverage;
                        caused by or resulting from any Covered Cause of Loss at the
                        described premises; and

                    b. Ends on the earlier of:
                       (1) The date when the property at the described premises should
                           be repaired, rebuilt or replaced with reasonable speed and
                           similar quality;
                       (2) The date when business is resumed at a new permanent
                           location; or
                       (3) Twelve consecutive months after the time of direct physical
                           loss or damage.

           23.   Civil Authority coverage is described in the Policy as follows:

                 a. Civil Authority

                    In this Additional Coverage, Civil Authority, the described premises
                    are premises to which this Coverage Form applies, as shown in the
                    Declarations.

                    When a Covered Cause of Loss causes damage to property other than
                    property at the described premises, we will pay for the actual loss of
                    Business Income you sustain and necessary Extra Expense caused by
                    action of civil authority that prohibits access to the described
                    premises, provided that both of the following apply:




                                                 -6-
476701_2
    Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 7 of 16 PageID #:823




                   (1) Access to the area immediately surrounding the damaged property
                       is prohibited by civil authority as a result of the damage, and the
                       described premises are within that area but are not more than one
                       mile from the damaged property; and

                   (2) The action of civil authority is taken in response to dangerous
                       physical conditions resulting from the damage or continuation of
                       the Covered Cause of Loss that caused the damage, or the action is
                       taken to enable a civil authority to have unimpeded access to the
                       damaged property.

                    Civil Authority Coverage for Business Income will begin 72 hours
                    after the time of the first action of civil authority that prohibits access
                    to the described premises and will apply for a period of up to four
                    consecutive weeks from the date on which such coverage began.

                    Civil Authority Coverage for Extra Expense will begin immediately
                    after the time of the first action of civil authority that prohibits access
                    to the described premises and will end:

                    (1) Four consecutive weeks after the date of that action; or

                    (2) When your Civil Authority Coverage for Business Income ends;

                     whichever is later.

           24.   The term “civil authority” is not defined in the Policy.

           25.   By virtue of an endorsement, the 72-hour waiting period for the above coverages

is reduced to 24-hours.

           26.   “Covered Cause of Loss” in the Policy “means direct physical loss unless the loss

is excluded or limited in this policy.”

           27.   While the Policy was in force, Plaintiff sustained, and continues to sustain, losses

due to damage at, in, on, and/or around Plaintiff’s Insured Properties and retail mattress stores

because of the presence of the virus that causes COVID-19.

           28.   While the Policy was in force, Plaintiff sustained, and continues to sustain, loss

due to the civil authority orders issued by the Governor of Illinois, the Illinois Department of

Health, the Governor of Indiana, and the Indiana Department of Health.

                                                  -7-
476701_2
    Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 8 of 16 PageID #:824




                                   The Invalid “Virus Exclusion”

           29.   Pursuant to Illinois law, insurance companies issuing policies in Illinois are

required to submit policy forms, endorsements, and exclusions (or proposed changes to any of

the foregoing) to the Illinois Department of Insurance (“DOI”) for approval. Absent such

approval, an insurer is not permitted to utilize the proposed form, endorsement, or exclusion in

any policy issued in Illinois.

           30.   The Policy is based upon forms and endorsements prepared by Insurance Services

Office, Inc. (“ISO”), an insurance industry services company that, among other things, prepares

standardized insurance forms and endorsements for insurance companies and, on behalf of its

members and subscribers, submits such forms to state regulators for approval.

           31.   After the outbreak of Severe Acute Respiratory Syndrome (“SARS”) in 2003, the

insurance industry was hit with an avalanche of business interruption claims flowing from

SARS. Insurers paid out millions of dollars in connection with such claims, including a reported

$16 million paid to a single claimant.

           32.   As a result of the liability incurred by insurers for business interruption claims

resulting from SARS, in or about 2006 ISO created a new policy endorsement, form number CP

01 40 07 06, entitled “Exclusion of Loss Due to Virus or Bacteria” (the “Virus Endorsement”).

           33.   The Virus Endorsement is a standard ISO form utilized by Defendant and

included in the Policy.

           34.   In or about 2006 or 2007, ISO, on behalf of various insurers including Defendant,

submitted the proposed Virus Endorsement to DOI for approval.

           35.   In connection with such submission to DOI, Defendant, acting through ISO, relied

upon a circular prepared by ISO describing the background and reasoning for the submission of



                                                 -8-
476701_2
    Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 9 of 16 PageID #:825




the proposed Virus Endorsement. A true and correct copy of the ISO circular is attached hereto

as Exhibit 2.

           36.    The ISO circular states:

                  Disease-causing agents may render a product impure (change its
                  quality or substance), or enable the spread of disease by their
                  presence on interior building surfaces or the surfaces of personal
                  property. When disease-causing viral or bacterial contamination
                  occurs, potential claims involve the cost of replacement of property
                  (for example, the milk), cost of decontamination (for example,
                  interior building surfaces), and business interruption (time
                  element) losses.

See Ex. 2 at 5.

           37.    The ISO circular further claims:

                  While property policies have not been a source of recovery for
                  losses involving contamination by disease-causing agents, the
                  specter of pandemic or hitherto unorthodox transmission of
                  infectious material raises the concern that insurers employing such
                  policies may face claims in which there are efforts to expand
                  coverage and to create sources of recovery for such losses,
                  contrary to policy intent.

Id. at 6 (emphasis added).

           38.    In order to justify approval of the proposed Virus Endorsement by DOI without a

corresponding reduction in insurance premiums to reflect reduced coverage under policies

including the Virus Endorsement, Defendant, acting through ISO, falsely advised DOI that

property policies had not previously been a source of recovery for losses resulting from disease-

causing agents such as viruses, the intent of such policies was never to cover such losses, and

thus the Virus Endorsement was a mere clarification of existing coverage, as opposed to a

reduction in coverage which would have required a reduction in insurance premiums.

           39.    Contrary to Defendant’s misrepresentations to DOI, however, policies have, in

fact, been a source of recovery for losses from disease-causing agents. For instance, as noted


                                                     -9-
476701_2
   Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 10 of 16 PageID #:826




above, the insurance industry paid out millions of dollars for business interruption claims

stemming from SARS. Likewise, policies had previously been a source of recovery for losses

due to the presence of e coli and other health-threatening organisms.

           40.   Because Defendant falsely represented to DOI that the Virus Endorsement was

merely a clarification of existing coverage and would not result in an alteration in coverage

under property policies, Defendant is bound by such representations to the insurance regulator

and, pursuant to regulatory estoppel, its property policies containing the Virus Endorsement are

to be interpreted as providing the same coverage that existed even in the absence of the Virus

Endorsement.

           41.   At minimum, the regulatory history of the Virus Endorsement demonstrates an

ambiguity in the Policy with respect to the Virus Endorsement that must be resolved in favor of

the insured, and any contention by Defendant that the Virus Endorsement precludes coverage

should be rejected as being inconsistent with the representations made to DOI.

                                    The COVID-19 Pandemic

           42.   COVID-19 is a disease caused by the SARS-CoV-2 virus which is a physical

substance and human pathogen.

           43.   SARS-CoV-2 can be present outside the human body in viral fluid particles and

can and does live on and/or remains capable of being transmitted and active on inert physical

surfaces, including floors, walls, furniture, desks, tables, chairs, countertops, computer

keyboards, touch screens, cardboard packages and other items of property for an extended period

of time.

           44.   SARS-CoV-2 can be transmitted by way of human contact with surfaces and

items of physical property on which SARS-CoV-2 particles are physically present.



                                               -10-
476701_2
   Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 11 of 16 PageID #:827




           45.   COVID-19 can and has been contracted from SARS-CoV-2 transmitted by way of

human contact with surfaces and items of physical property located at premises in Illinois and

Indiana.

           46.   The presence of any SARS-CoV-2 particles on physical property renders items of

physical property unsafe, impairs its value, usefulness and/or normal function, and causes direct

physical harm or loss to property.

           47.   The presence of any SARS-CoV-2 particles at or on real property renders the real

property unsafe, thereby impairing the real property’s value, usefulness and/or normal function.

           48.   The presence of people who have contracted COVID-19 or carry the SARS-CoV-

2 virus renders physical property and premises in their vicinity unsafe and unusable, resulting in

direct physical loss of or damage to that property and premises.

                           Illinois’ civil authority action and COVID-19

           49.   In response to the damage caused to persons and property because of the

pandemic, the Governor of Illinois has issued multiple executive orders pursuant to the authority

vested in him by the Illinois Constitution and the laws of Illinois.

           50.   Similarly, the Illinois Department of Health, pursuant to its authority under

Illinois law, has issued multiple orders, including a Stay At Home Order.

           51.   Similarly, the City of Chicago, pursuant to its authority, has issued orders,

including orders strictly prohibiting any public or private gathering of more than ten people.

           52.   The State of Illinois is a civil authority as contemplated by the Policy.

           53.   The Illinois Department of Health is a civil authority as contemplated by the

Policy.




                                                 -11-
476701_2
   Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 12 of 16 PageID #:828




           54.   The Governor of the State of Illinois is a civil authority as contemplated by the

Policy.

           55.   The City of Chicago is a civil authority as contemplated by the Policy.

           56.   The Mayor of Chicago is a civil authority as contemplated by the Policy.

           57.   On March 11, 2020, the World Health Organization characterized the COVID-19

outbreak as a pandemic.

           58.   On March 16, 2020, Illinois Governor J.B. Pritzker issued Executive Order 2020-

07. Executive Order 2020-07 prohibited all public and private gatherings of 50 people or more,

beginning March 18, 2020 and through the duration of the Gubernatorial Disaster Proclamation, in

addition other strict mandates. This order was in response to the physical damage caused by

COVID-19.

           59.   The stated goal of this order was to slow the spread of COVID-19 with the

recognition that “frequently used surfaces in public settings...if not cleaned and disinfected

frequently and properly, also pose a risk of exposure.”

           60.   On March 20, 2020, Governor Pritzker issued a Closure Order (Executive Order

2020-10) (a.k.a., a Stay At Home Order) requiring all Illinois residents to stay at home barring

exceptions for essential activities. Moreover, the March 20th order reduced the allowable public and

private gathering size to no more than 10 people. The March 20th order was again in direct response

to the continued and increasing presence of the coronavirus on property or around Plaintiff’s

premises.




                                                -12-
476701_2
   Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 13 of 16 PageID #:829




                                Indiana civil authority action and COVID-19

           61.       On March 6, 2020, Indiana Governor Eric Holcomb issued an executive order

pursuant to the authority vested in him under Indiana law to declare a public health emergency

in Indiana.

           62.       Governor Holcomb issued an order on March 16, 2020 prohibiting all in-person

events of more than fifty people due to COVID-19 and the pandemic. He followed this with a

“Stay at Home” order issued on March 23, 2020, directing all non-essential businesses to close

and prohibiting all gatherings of more than ten people.

           63.       The State of Indiana is a civil authority as contemplated by the Policy.

           64.       The Governor of the State of Indiana is a civil authority as contemplated by the

Policy.

                 Civil Authority Action in Illinois and Indiana caused Plaintiff’s Businesses to close

           65.       The State of Illinois and the State of Indiana, through their respective governors

and departments of health, have issued, and continue to issue, authoritative orders governing

businesses located in their states, including Plaintiff’s, in response to the property damage caused

by COVID-19, the effect of which have caused Plaintiff to cease operations at, and have

prohibited access to, the premises described in the Policy.

           66.       Plaintiff has sustained loss and damage as a direct and proximate result of the

orders issued by the Governor of Illinois, the Illinois Department of Health, the Governor of

Indiana and the Indiana Department of Health.

           67.       Plaintiff submitted a timely insurance claim to Defendant.

           68.       Defendant has denied Plaintiff’s claim.




                                                     -13-
476701_2
   Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 14 of 16 PageID #:830




                                COUNT I: DECLARATORY JUDGMENT

           69.      Plaintiff incorporates Paragraphs 1 through 71 above as if fully set forth herein.

           70.      Pursuant to 28 U.SC. § 2201:

                    In a case of actual controversy within its jurisdiction, . . . any court
                    of the United States, upon the filing of an appropriate pleading,
                    may declare the rights and other legal relations of any interested
                    party seeking such declaration, whether or not further relief is or
                    could be sought. Any such declaration shall have the force and
                    effect of a final judgment or decree and shall be reviewable as
                    such.

           71.      An actual controversy has arisen between Plaintiff and Defendant as to whether

Plaintiff is entitled to coverage under the Policy for losses sustained and to be sustained in the

future.

           72.      A declaratory judgment as to these questions would terminate the controversy, or

some portion thereof, giving rise to this proceeding.

           73.      Plaintiff is entitled to and demands a declaration that:

                 a. Plaintiff sustained direct physical loss or damage to property at their premises
                    described in the Policy as a result of COVID-19 and/or the pandemic;

                 b. the presence of SARS-CoV-2 in the community and on the premises is a covered
                    cause of loss under the Policy;

                 c. the pandemic is a covered cause of loss under the Policy;

                 d. the losses incurred by Plaintiff as the result of the above-referenced orders issued
                    by governmental authorities are covered losses under the Policy;

                 e. Defendant has not and cannot prove the application of any exclusion or limitation
                    to the coverage for Plaintiff’s losses alleged herein;

                 f. Plaintiff is entitled to coverage for its past and future Business Income loss(es) and
                    Extra Expense resulting from property damage at its premises due to SARS-CoV-2
                    for the time period set forth in the Policy;

                 g. Plaintiff is entitled to coverage for loss(es) due to the actions of civil authorities in
                    Illinois and Indiana; and

                                                      -14-
476701_2
   Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 15 of 16 PageID #:831




              h. Plaintiff has coverage for any substantially similar civil authority order in the
                 future that limits or restricts the access to Plaintiff’s places of business and/or their
                 operations.

           WHEREFORE, Plaintiff respectfully requests that the Court enter a declaratory judgment

in its favor and against Defendant as set forth herein, and for such other and further relief the

Court deems just or proper, including attorney fees, interest, and costs as allowed by law or in

the exercise of the Court’s equitable jurisdiction.



Dated: December 16, 2020                         Respectfully Submitted,
                                                 AFM MATTRESS COMPANY, LLC


                                                 By:      /s/ Bryan D. King
                                                          One of its attorneys
Glenn L. Udell (ARDC # 6206064)
Michael S. Pomerantz (ARDC # 6205384)
Bryan King (ARDC # 6279203)
Brown, Udell, Pomerantz & Delrahim, Ltd.
225 W. Illinois Street, Suite 300
Chicago, IL 60654
312-475-9900
gudell@bupdlaw.com
mpomerantz@bupdlaw.com
bking@bupdlaw.com




                                                   -15-
476701_2
   Case: 1:20-cv-03556 Document #: 28 Filed: 12/16/20 Page 16 of 16 PageID #:832




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 16, 2020, I electronically filed the attached First

Amended Complaint for Declaratory and Other Relief with the Clerk of the U.S. District Court

for the Northern District of Illinois using the CM/ECF system reflecting service upon all parties

of record.



                                            By:     /s/ Bryan D. King

Glenn L. Udell (ARDC # 6206064)
Michael S. Pomerantz (ARDC # 6205384)
Bryan King (ARDC # 6279203)
Brown, Udell, Pomerantz & Delrahim, Ltd.
225 W. Illinois Street, Suite 300
Chicago, IL 60654
312-475-9900
gudell@bupdlaw.com
mpomerantz@bupdlaw.com
bking@bupdlaw.com
